Citation Nr: 1411004	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-31 518	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES      

1.  Entitlement to an initial disability rating in excess of 60 percent for urinary retention associated with multiple sclerosis.

2.  Entitlement to an initial disability rating in excess of 40 percent for left leg sciatica associated with multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to May 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in February 2011.  A transcript of the hearing has been associated with the claims file.

The Board remanded the issues of entitlement to an increased rating for urinary retention and left leg sciatica in September 2011 and October 2013for further evidentiary development.  The Appeals Management Center (AMC) increased the disability rating assigned to service-connected urinary retention associated with multiple sclerosis to 60 percent.  With respect to the initial increased rating claim for left leg sciatica, the RO increased the disability rating to 40 percent in the December 2013 supplemental statement of the case and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification in February 2014 from the appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran submitted a statement in February 2014 asserting that he is satisfied with the percentage granted for urinary retention and left sciatica.  Thus, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


